USDC IN/ND case 3:20-cv-00652-RLM-MGG document 5 filed 08/06/20 page 1 of 2


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 JASON B. BROWN,

             Plaintiff,

                   v.                      CAUSE NO. 3:20-CV-652-RLM-MGG

 INDIANA STATE OF, et al.,

             Defendants.

                               OPINION AND ORDER

      Jason B. Brown is incarcerated at the Putnamville Correctional Facility.

He filed a complaint against the State of Indiana and the Indiana Department of

Correction. He complains of defamation, harassment, and theft of personal data

and cell phone records. Simultaneously with his complaint, he filed an

emergency motion for a preliminary injunction asking that he be transported to

the Jay County Jail or let out of the prison altogether. He claims he is in a life-

threatening emergency and needs a vibrator immediately removed from his nasal

cavity.

      While the Court hasn’t yet screened Mr. Brown’s complaint pursuant to

28 U.S.C. § 1915A, it’s clear on the face of both filings that the emergency motion

is unrelated to the matters raised in the complaint. Plaintiffs may bring multiple

unrelated claims against a single party, but unrelated claims against different

defendants belong in different suits. George v. Smith, 507 F.3d 605, 607 (7th

Cir. 2007) (“[M]ultiple claims against a single party are fine but Claim A against

Defendant 1 should not be joined with unrelated Claim B against Defendant 2.
USDC IN/ND case 3:20-cv-00652-RLM-MGG document 5 filed 08/06/20 page 2 of 2


Unrelated claims against different defendants belong in different suits . . . .”).

Consequently, Mr. Brown’s motion for an emergency relief has no chance of

success on the merits in this case, which is a necessary prerequisite for any

motion asking for a preliminary injunction. See BBL, Inc. v. City of Angola, 809

F.3d 317, 323–24 (7th Cir. 2015) (“To obtain a preliminary injunction, the

moving party must show: (1) he will suffer irreparable harm before the final

resolution of his claims; (2) available remedies at law are inadequate; and (3) he

has a likelihood of success on the merits.”).

      For these reasons, the Court DENIES Mr. Brown’s emergency motion (ECF

3).

      SO ORDERED on August 6, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        2
